Gilbert, J.
H. I. Cheshire was convicted of the crime of mur*775der, with a recommendation to mercy. His motion for a new trial, consisting of the general grounds, and six special grounds added by amendment, was overruled. The exception is to that judgment. The special complaints are of a refusal to grant a continuance and of parts of the court’s charge.
The court did not err in refusing to grant a continuance. The motion and the evidence offered to sustain it were lacking in several essentials.
The special grounds complaining of certain portions of the charge of the court do not show reversible error. The evidence supports the verdict.

Judgment affirmed.


All the Justices concur.